IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2009
                                     No. 08-30171
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

RONALD P E LEEDS

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 1:02-CR-10020-2


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Ronald P. E. Leeds pleaded guilty to count 1 of 43-count superseding
indictment. Count one charged Leeds, Don W. Slater, and Daniel Patton with
conspiracy to commit mail fraud and wire fraud. R. 1, 32-34. The plea was made
pursuant to North Carolina v. Alford, 400 U.S. 25, 37 (1970). The presentence
report (PSR) tabulated the victims, their investment in the scheme, and their
losses. Subtracting the amount recovered from the amount invested yielded
$3,731,508.03 as the total victim loss. Leeds made several objections to the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30171

contents of the PSR that were adopted but did not change the above calculation.
The PSR also recommended that the total victim loss, $3,731,508.03, be paid by
Leeds in restitution.
      Leeds objected to this amount of restitution. Specifically, Leeds argued
that the entire extent of the fraud by Slater and Patton was not foreseeable to
Leeds and that he should pay restitution only in the amount of money he
personally received, approximately $800,000. The district court took testimony
from Special Agent Tony Chenevert of the Federal Bureau of Investigation and
from Leeds regarding the parameters of Leeds involvement in the fraudulent
investment scheme involving Slater and Patton. Following the testimony, the
district court sentenced Leeds to 45 months in prison to be followed by 2 years
of supervised release and ordered restitution of $3,731,508.03 to be paid by
Leeds jointly and severally with Slater and Patton.
      On appeal, Leeds argues that there was no reliable factual basis to support
the district court’s factual finding as to the amount of loss relevant to his
conviction for conspiracy. Leeds also argues that the restitution order based on
that finding was an abuse of discretion.
      With respect to the factual determination of the amount of loss attributed
to Leeds’s offense, the district court is entitled to rely upon the information in
the PSR as long as the information bears some indicia of reliability. See United
States v. Shipley, 963 F.2d 56, 59 (5th Cir. 1992). The defendant bears the
burden of presenting rebuttal evidence to demonstrate that the information in
the PSR is inaccurate or materially untrue. United States v. Washington, 480
F.3d 309, 320 (5th Cir. 2007). “Mere objections do not suffice as competent
rebuttal evidence.” United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).
“Furthermore, if no relevant affidavits or other evidence is submitted to rebut
the information contained in the PSR, the court is free to adopt its findings
without further inquiry or explanation.” United States v. Vital, 68 F.3d 114, 120
(5th Cir. 1995). In this case, Leeds not only failed to rebut the contents of the

                                        2
                                  No. 08-30171

PSR, he made no objection to the portions of the PSR calculating the amount of
loss attributable to his offense of conviction, and this failure to object was noted
by the district court. Leeds asserts on appeal that he was not given sufficient
time to review the PSR in accordance with F ED. R. C RIM. P. 32(e)(2) and that he
did not waive this requirement. This assertion is false. Leeds waived all notice
time periods and response opportunities in open court. Further, Leeds’s failure
to make a timely objection to this factual finding forfeited his claim of error. See
United States v. Arviso-Mata, 442 F.3d 382, 384 (5th Cir. 2006); United States
v. Olano, 507 U.S. 725, 733 (1993). Forfeited errors are redressable only if there
is reversible plain error. Olano, 507 U.S. at 733. As a question of fact that was
capable of resolution by the district court upon proper objection, this issue
cannot constitute plain error. See United States v. Vital, 68 F.3d 114, 119 (5th
Cir. 1995).
      Restitution under the Mandatory Victim Restitution Act is a criminal
penalty and a component of the defendant’s sentence. See United States v.
Chaney, 964 F.2d 437, 451 (5th Cir. 1992). This court reviews the legality of a
restitution order de novo. If a restitution order is legally permitted, the order
is reviewed for an abuse of discretion. Id. The MVRA authorizes a district court
to order restitution to victims of certain offenses, including offense committed by
fraud or deceit.   See 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(ii); United States v.
Cothran, 302 F.3d 279, 289-90 (5th Cir. 2002) (affirming mandatory restitution
order under MVRA for mail fraud conviction). Given that a restitution award
was legally permissible, Leeds has not produced anything to show that the
award was an abuse of the district court’s discretion.        The district court’s
restitution order was not an abuse of discretion.
      AFFIRMED.




                                         3